Q~\B

FILED

UNITED STATES DISTRICT COURT AUG 2 4 2012
FOR THE DISTRICT OF COLUMBIA g¢e,k' U_S. umw & B
Courts far the Dlstrict afa
Marco Edmonds-El, )
)
Petitioner, )
)
v. ) Civil Action No.  

) .
State of Maryland, )
)
Respondent. )

MEMORANDUM OPINION

Petitioner, proceeding pro se, has submitted a document captioned "Affidavit of Fact
Writ of Habeas Corpus" and an application to proceed in forma pauperz`s. The Court will grant
the application to proceed in forma pauperis and will dismiss the case for lack of jurisdiction.

The grounds of the petition are not clearly stated, but petitioner lists his address as the
County Correctional Center in Upper Marlboro, Maryland, and he "demands [the writ] to void
Judgment made by State of Maryland, Prince George’s County Department of Correction
Detention Center." Pet. at l. The proper respondent in habeas corpus cases is the petitioner’s
warden or immediate custodian, Rumsfeld v. Paa’illa, 542 U.S. 426, 439 (2004); Blair-Bey v.
Quick, 151 F.3d 1036, 1039 (D.C. Cir. 1998), and "a district court may not entertain a habeas
petition involving present physical custody unless the respondent custodian is within its
territorialjurisdiction." Slokes v. U.S. Parole Commz`ssz`on, 374 F.3d 1235, 1239 (D.C. Cir.
2004); accord Rooney v. Secretary ofArmy, 405 F.3d 1029, 1032 (D.C. Cir. 2005) (habeas
"jurisdiction is proper only in the district in which the immediate, not the ultimate, custodian is

located") (internal citations and quotation marks omitted).

1

Since petitioner has not named a proper habeas respondent, who, in any event, would not
be found in the District of Columbia, the Court will dismiss this action without prejudice to
petitioner’s filing of a proper action in the United States District Court for the District of

l\/Iaryland.

C?Z/,,>i